     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 1 of 7




                          THOMAS F. X. DUNN
                          ATTORNEY AT LAW
                            225 BROADWAY
                               SUITE 1515
                       NEW YORK, NEW YORK 10007
                                  TEL: 212-941-9940
                                  FAX: 212-693-0090

By ECF & email                                                     April 1, 2020

Honorable Paul G. Gardephe                             The Government is directed to respond by April
United States District Judge                           6, 2020.
United States District Court
Southern District of New York
40 Foley Square
New York, N.Y. 10007

       Re: United States v. Jibril Adamu,
                     18 Cr. 601 (PGG)
                                                       April 2, 2020
Dear Judge Gardephe:

        I represent Jibril Adamu. I write to request that your Honor grant his release,
because such release is necessary due to Mr. Adamu’s pre-existing medical conditions.
Mr. Adamu advised that he has breathing issues and that these issues increased over the
last few days. Although he received no medical treatment to date he believes he may have
some infection on his lungs. The compelling reason is that Mr. Adamu, like all other
inmates at the Metropolitan Correction Center (MCC) is at heightened risk for
contracting and spreading the COVID-19 virus. The MCC placed Mr. Adamu on a list of
inmates that are considered at “high risk” of being infected with the coronavirus.

    Charges, Arrest and Arraignment

     Mr. Adamu is charged with one count of Narcotics Conspiracy on board a U.S.
Aircraft, in violation of 21 U.S.C. § 959(c), (d) and § 963, and one count of
Narcotics Distribution on Board a U.S. Aircraft, in violation of 21 U.S.C. § 959(c),
(d), § 960(a)(3) and (b)(1)(c). Mr. Adamuwas arrested on or about October 17,
2019, and arraigned that same day before Magistrate Judge Stewart D. Aaron. At
the arraignment, Mr. Adamu consented to detention without prejudice to move for
release on bail at a future date. See ECF. No. 151 (Oct. 17, 2019). Prior to his
arraignment in the Southern District of New York, Mr. Adamu had been detained in
a Croatian jail for over one year.




                                            1
     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 2 of 7



Honorable Paul G. Gardephe
April 1, 2020

        Mr. Adamu seeks his release subject to conditions of home incarceration and
electronic monitoring that would prevent any risk of flight or danger to the community
during the COVID-19 crisis. The government extradited Mr. Adamu from Croatia. He is
a citizen from Africa. I have no co-signers to offer to your Honor to sign a bond. I have
no place of residence to offer where Mr. Adamu could live. I can only offer that he
initially live in a halfway house or shelter. I am attempting to contact his family to
determine if they can provide financial support in which he could pay for a room.

        In recent weeks, COVID-19 has spread throughout the United States,
infecting thousands of Americans and inflicting many with severe respiratory illness;
many Americans have perished.

       On March 11, 2020, the World Health Organization described the COVID-
19 outbreak as a global pandemic.

        According to the Centers for Disease Control (CDC), people who suffer from
asthma and it is submitted other breathing issues “are at higher risk of getting very sick
from this illness.” The CDC sets forth that “[b]ased on currently available information
and clinical expertise, older adults and people of any age, who have been seriously
underlying medical conditions might be at a higher risk for severe illness from COVID-
19.” Those at high risk include “people who suffer from asthma and breathing issues. See
CDC: COVID-19: What if You are High Risk, available at
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-
complications.html


          Mr. Adamu is in the high-risk category of individuals, who face grave health
 consequences or death from exposure to COVID-19. Mr. Adamu is likely at the very
 highest risk in light of the fact that he suffers from a high-risk condition.

               With regard to his breathing issues, it is not unreasonable to make a
sound assumption that Mr. Adamu also faces serious risk of premature death.

         Mr. Adamu advised that his sleeping arrangements at the MCC as with all
prison environments, has inmates held in close quarters. As a result, it is simply
impossible for inmates to effectively follow the CDC’s published advice that
individuals socially distance themselves from other individuals. The closely quartered
prison environment does not permit inmates from separating from other inmates by at
least six feet. Nor are other CDC recommendations possible, such as avoiding crowded
areas, limiting close contact, frequent hand washing, and staying indoors at home.

       As of yesterday MCC quarantined all units except 9N and the women’s unit.

       Although the Bureau of Prisons (BOP) announced a plan to address the


                                            2
     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 3 of 7



Honorable Paul G. Gardephe
April 1, 2020


COVID- 19 pandemic, no action plan will be able to mitigate the effects of the virus
once it infiltrates prison facilities. It has infiltrated the MCC. Media reports indicate
that even jail officials and prosecutors are beginning to recognize that the country’s
prison population is at significant risk.

         Courts are beginning to recognize the risk as well. On March 18, 2020, in
 United States v. Stephens, 15-cr-95 (AJN) (S.D.N.Y. Mar. 18, 2020), Judge Alison J.
 Nathan granted the defendant’s emergency motion for reconsideration of denial of
 bail and ordered the defendant released with conditions. See id., Doc. 2798. Judge
 Nathan noted that, since the initial bail hearing, “the unprecedented and
 extraordinarily dangerous nature of the COVID-19 pandemic has become apparent”
 and that while “there is not yet a known outbreak among the jail and prison
 populations, inmates may be at a heightened risk of contracting COVID-19 should an
 outbreak develop.” Id. at 2 (citing Joseph A. Bick, Infection Control in Jails and
 Prisons, 45 Clinical Infectious Diseases 1047, 1047 (Oct. 2007)). Judge Nathan
 further noted that “[t]he magnitude of this risk has grown exponentially since the
 [prior hearing] before this Court; at the end of the day on March 6, New York State
 had 44 confirmed cases of COVID-19, but that by the end of the day on March 18,
 that number had climbed to 2,382.” Id. at 2-3 (citations omitted). In her order, Judge
 Nathan also cited a recent bail determination in the Eastern District of New York,
 United States v. Raihan, 20-cr-68 (BMC) (E.D.N.Y Mar. 12, 2020), where Judge
 Brian M. Cogan ordered a defendant released on bail in part because “[t]he more
 people we crowd into [the MCC], the more we’re increasing the risk to the
 community.” Id., Doc. 20 at 10.

        The Magistrate Judges in the Eastern District have begun to consider the risks of
COVID-19 in every bail hearing and released a previously-detained defendant, even in
quite serious cases, based largely upon the risk to them posed by detaining them at
MDC. See, e.g., United States v. Eli, 20 Cr. 50 (RJD) (RER) (releasing, over
government’s objection, defendant charged with multiple robberies involving guns and
drugs, because of COVID risk) (March 24, 2020).

         In United States v. Joanna DeAlba, 19 CR 563(DLI) the bail determination was
referred to Magistrate Judge Bulsara. The judge released the defendant because of a
combination of medical conditions, none on the CDC list, but the argument was the
stress of all of these conditions left her vulnerable to infection and if infected, to a
higher risk of a severe case of COVID-19. She was released to a homeless shelter on
the following conditions: electronic monitoring with a curfew, travel restricted to NYC,
surrender all travel documents and have an evaluation for substance abuse and mental
health treatment. The government grudgingly consented. See, United States v. Juan
Plasencia, 20 mj 205 (SJB) (releasing the defendant, through a joint stipulation of the
parties, defendant charged with illegal possession of a firearm after having been
previously convicted of a felony attempted armed robbery, and whose initial application


                                              3
     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 4 of 7



Honorable Paul G. Gardephe
April 1, 2020

For bail was denied for failing to present credible sureties to assure his appearance,
because of the COVID pandemic) (March 23, 2020).

        See, United States v. Barrett, 19 Cr. 436 (KAM) (releasing defendant, through
joint agreement of the parties, defendant charged with Medicare and Medicaid fraud and
conspiracy to defraud the United States, because of the COVID pandemic. Defendant was
previously convicted of the same offense in 2016 and at his bail hearing had presented no
credible sureties to ensure his appearance.) (March 13, 2020).

        See also USA v Estime 19 CR 711 NSR (SDNY) (March 27, 2020) The
defendant was a 33 year old with no medical issues. The defendant had been remanded
for several months on a (b)(1)(B)cocaine conspiracy charge for alleged importing
kilogram of cocaine. The defendant was caught picking up package. He had one prior
state felony drug conviction from 12 years ago. – The defendant filed a bail review
motion based on Covid-19 danger at Valhalla. The government consented and Magistrate
Judge signed an order the defendant on a personal recognizance bond.

         In United States v. Hugho Witter, 19 Cr. 568-02 (SHS) the Court released the
defendant in ten-year mandatory minimum drug case post-plea over government
objection. The Court found that “COVID-19 presents an unprecedented public health
crisis,” that because “the virus has infiltrated the Metropolitan Correctional Center…both
Witter’s age and medical condition elevate his risk of complications from the virus,” and
“the fact that defendant takes Lisinopril, an ACE inhibitor, to treat his hypertension likely
places him ‘at higher risk for severe COVID-19 infection.’”) (March 26, 2020).

        In United States v. Lopez, 19 Cr. 323(JSR) the Court denied the government’s
request for revocation and detention of defendant who pleaded guilty to conspiracy to
commit Hobbs Act robbery, attempted Hobbs Act robbery, and use of a firearm in
relation to a drug trafficking crime, finding that “the coronavirus situation does create, on
its own, an exceptional circumstance possibility,” where “the number of [coronavirus
cases] has been increasing by a substantial percentage each day,” the pandemic “creates a
danger if the defendant is placed in a prison facility, regardless of where that facility is,
while the virus is still increasing exponentially throughout the United States,” and “the
Bureau of Prisons is not really equipped to deal with this in anything like the way one
would ideally want”).

The courts in the following cases resulted in the release of a defendant. United States v.
Baker, 20 Cr. 125 (KMK) (releasing, after defendant was previously detained on
consent without prejudice, defendant charged with conspiracy and possession with
intent to distribute controlled narcotics substances) (March 24, 2020). United States v.
Almaleh, 17 Cr. 25 (NSR) (releasing, with government consent, two elderly defendants
charged with conspiracy to commit bank fraud, bank fraud, wire fraud, and false
statements to the FDIC, because of high COVID risk of defendants. Defendants had



                                              4
     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 5 of 7



Honorable Paul G. Gardephe
April 1, 2020

previously been released on bail, but were remanded to detention for continuing criminal
conduct and violations of the terms of their release.) (March 22, 2020). United States v.
Vizzari, 19 Cr. 767 (VSB) (releasing defendant awaiting sentencing after pleading guilty
to possession with intent to distribute heroin and violation of parole in a prior conviction
for possession with intent to distribute heroin, because his age and health conditions
presented exceptional COVID risk) (March 20, 2020).

        Defendants gained release in these following cases: United States v. Perez, 19 Cr.
297 (PAE) (over government’s objection that defendant (1) posed a substantial risk to the
community as demonstrated by his four prior felony convictions and multiple instances
where defendant committed crimes while on pre-trial release and parole and (2) posed a
severe flight risk as demonstrated by his flight and detention for bail jumping in the
instant matter as well as eight prior arrests for failure to appear, releasing defendant
charged with attempted inducement of a minor to engage in illegal sexual conduct,
because his lung condition and age placed him at severe COVID risk) (March 19, 2020).
United States v. Calvin Hudson, 19 Cr. 496 (CM) (releasing, over government objection,
defendant charged with narcotics conspiracy, loansharking, and extortion, whose bail
application was twice denied due to the danger he posed to the community based on the
violent nature of the charges, due to the COVID crisis and the ensuing difficulty of his
attorneys in meeting defendant in preparation for his approaching trial) (March 19,
2020).

        Also favorable to defendants were United States v. Brandon, 19 Cr. 644 (GBD)
(releasing on his own recognizance, over government’s objection that defendant was a
serial and continuous violator of the law, defendant awaiting sentencing on a guilty plea
to escape from federal custody in failing to report to a halfway house, based on an
underlying 24-month sentence for violation of his supervised release from a 2009
Honorable Sidney H. Stein

 conviction for access device fraud and identity theft, because of COVID risk) (March
 19, 2020). United States v. Estrada, 18 Cr. 18 (ALC) (with government consent,
 allowed defendant charged with narcotics conspiracy and possession with intent to
 distribute narcotics to withdraw his previously entered guilty plea and reinstate his
 bail in part because of the COVID crisis) (March 16, 2020). United States v. Juan
 Plasencia, 20 mj 205 (SJB) (releasing, through a joint stipulation of the parties,
 defendant charged with illegal possession of a firearm after having been previously
 convicted of a felony attempted armed robbery, and whose initial application for bail
 was denied for failing to present credible sureties to assure his appearance, because
 of the COVID pandemic) (March 23, 2020). United States v. Barrett, 19 Cr. 436
 (KAM) (releasing, through joint agreement of the parties, defendant charged with
 Medicare and Medicaid fraud and conspiracy to defraud the United States, because of
 the COVID pandemic. Defendant was previously convicted of the same offense in
 2016 and at his bail hearing had presented no credible sureties to ensure his
 appearance.) (March 13, 2020)

                                             5
     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 6 of 7




Honorable Paul G. Gardephe
April 1, 2020

        On March 13, 2020 the Bureau of Prisons announced a 30-day suspension of
 all visits to all federal correctional facilities all but eliminating defense counsel’s
 ability to meet with Adamu. In all likelihood, the present lockdown and quarantine
 will extend well beyond 30-days. The Sixth Amendment right to counsel is the
 cornerstone of our adversarial system of criminal justice. “The right to consult with
 legal counsel about . . . going to trial, testifying at trial, locating trial witnesses, and
 other decisions confronting the detained suspect, whose innocence is presumed, is a
 right inextricably linked to the legitimacy of our criminal justice system.” Federal
 Defenders of New York, Inc. v. Bureau of Prisons, Docket No. 19-1778 (2d. Cir. Mar.
 20, 2020).

          With trial currently set to begin on June 15, 2020, there is no reason to believe
 that defense counsel will have had any meaningful opportunity to meet with Mr.
 Adamu and prepare for trial before then. To be clear, the defense is not asking the
 Court to adjourn the trial date yet again; the remedy for a Sixth Amendment violation
 is not to substitute it for a speedy trial one. Rather, the more straightforward and
 legally tenable solution is to simply release Mr. Adamu from custody so that he can
 meaningfully prepare for trial in the event that trial is able to proceed as scheduled.

          Our legislators also now recognize the significant health risks that inmates face
as a result of COVID-19. On March 19, 2020, U.S. Senator Kamala D.
Harris wrote to the director of the BOP to note that “[e]merging research has
demonstrated how dangerous coronavirus is for the elderly and those with underlying
conditions and compromised immune systems.” (See Exhibit 1: Letter from Kamala D.
Harris to BOP Director Michael Carvajal dated Mar. 19, 2020.) In her letter, Senator
Harris observes that, rather than releasing high-risk inmates, BOP is doubling down on
penal measures despite the high stakes, “responding to the threat of coronavirus with
extreme measures that both maintain current levels of incarceration and penalize the
incarcerated community—including by suspending social and legal visitation,
suspending inmate facility transfers, and potentially locking down institutions.” (Id. at
2.) (citing BOP COVID-19 protocols). Congresspersons Jerold Nadler separately wrote
to Attorney General William P. Barr to note that “it is incontrovertible that, if [DOJ]
does not act aggressively to address the COVID-19 threat, federal jails and prisons
could quickly become epicenters of the COVID-19 pandemic.” (See Exhibit 2 Letter
from Rep. Jerold Nadler and Rep. Karen Bass to Attorney General Barr dated Mar. 19,
2020 (the “Nadler Letter”)

           In light of his pre-existing health problems, Mr. Adamu is at immediate
critical health risk from COVID-19. Mr. Adamu’s health problems cannot be treated
easily inside a prison environment with the challenge of COVID-19, and that if Mr.
Adamu becomes infected with COVID-19 he will rapidly become critically ill and




                                               6
     Case 1:18-cr-00601-PGG Document 281 Filed 04/01/20 Page 7 of 7




Honorable Paul G. Gardephe
April 1, 2020

will be at high risk of expiring from the disease.

         Mr. Adamu’s existing breathing difficulties when combined with the
unprecedented public health crisis posed by the COVID-19 pandemic, provide
extraordinary and compelling reasons to release him to home confinement.

          Now, there is a grave risk that the virus may amount to a swift death sentence
for Mr. Adamu in light of his compromised health. Prison is the very last place Mr.
Adamu should be at this time and he should be released as soon as possible so that he can
isolate himself away from the prison population.”

           As Representative Jerold Nadler publicly stated on March 19, 2020: “DOJ
 and BOP must do all they can to release as many people as possible, who are
 currently behind bars and at risk of getting sick.” Ex 2 (Nadler Letter at 2.) I request
 that your Honor should swiftly step in and protect Mr. Adamu’s health.

          The government opposes this application.

 Proposed Bail Conditions

         It is respectfully requested that Mr. Adamu be released on a $100,000 bond
 with the condition of confinement at a shelter or halfway house, where he will be in a
 position to protect himself from exposure to COVID-19.

       Thank you for your consideration of this request.

                                                              Respectfully yours,
                                                                    /s/
                                                              Thomas F. X. Dunn
Cc: Elinor L. Tarlow, Esq.
   Assistant U. S. Attorney

   Matthew C. Helllman , Esq.
   Assistant U.S. Attorney
   (by ECF & email)




                                              7
Case 1:18-cr-00601-PGG Document 281-1 Filed 04/01/20 Page 1 of 2
Case 1:18-cr-00601-PGG Document 281-1 Filed 04/01/20 Page 2 of 2
Case 1:18-cr-00601-PGG Document 281-2 Filed 04/01/20 Page 1 of 3
Case 1:18-cr-00601-PGG Document 281-2 Filed 04/01/20 Page 2 of 3
Case 1:18-cr-00601-PGG Document 281-2 Filed 04/01/20 Page 3 of 3
